EXHIBIT 11 SCHEDULE 13D JOINT FILING AGREEMENT In accordance with the requirements of Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended, and subject to the limitations set forth therein, the parties set forth below agree to jointly file the Schedule 13D (including amendments thereto) to which this joint filing agreement is attached, and further agree that this Joint Filing Agreement be included as an exhibit to such joint filing. In evidence thereof, the undersigned, being duly authorized, have executed this Joint Filing Agreement this 1st day of April 2009. LADDCAP VALUE PARTNERS LP By: /s/ Robert Ladd Name:Robert Ladd Title: Authorized Person LADDCAP VALUE ASSOCIATES LLC By: /s/ Robert Ladd Name:Robert Ladd Title: Authorized Person LADDCAP VALUE ADVISORS LLC By: /s/ Robert Ladd Name:Robert Ladd Title: Authorized Person /s/ Robert Ladd ROBERT LADD
